393 F.2d 938
Wingate WHITE, Warden, Louisiana State Penitentiary, Angola, Louisiana, Appellant,v.Albert George PROGUE et al., Appellees.
No. 25534.
United States Court of Appeals Fifth Circuit.
May 16, 1968.

Appeal from the United States District Court for the Western District of Louisiana; Ben C. Dawkins, Jr., Judge.
Teddy W. Airhart, Jr., Asst. Atty. Gen., Baton Rouge, La., John A. Richardson, Dist. Atty., Shreveport, La., Jack P. F. Gremillion, Atty. Gen., State of Louisiana, Charles Lindsay, Asst. Dist. Atty., George A. Bourgeois, Asst. Atty. Gen., for appellant.
Dan A. Spencer, Shreveport, La., for appellee.
Before TUTTLE and SIMPSON, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The State of Louisiana appeals from a judgment of the United States District Court for the Western District of Louisiana vacating a judgment of conviction of the three appellants by the state courts of Louisiana because of the failure of the state trial court to suppress statements elicited from appellants while in custody.


2
In this pre-Miranda case, we conclude that the trial court properly applied the principles enunciated by the Supreme Court in Davis v. State of North Carolina, 384 U.S. 737, 86 S. Ct. 1761; Fikes v. State of Alabama, 352 U.S. 191, 77 S. Ct. 281, 1 L. Ed. 2d 246, 16 L. Ed. 2d 895; and Clewis v. State of Texas, 386 U.S. 707, 87 S. Ct. 1338, 18 L. Ed. 2d 423, in determining the voluntariness of the confessions here in question. We agree with, and approve of, the opinion and judgment of the trial court as published at 271 F.Supp. (W.D.La.) 176, sub. nom. Progue v. Middlebrook, and we affirm the judgment based on that opinion.